Judgment unanimously affirmed, with costs. We think the plaintiff failed to prove any valid contract or note or memorandum thereof in writing, subscribed by the defendant or her lawfully authorized agent. The evidence fails to show any authority to the real estate agent to sign a contract for the sale of the property in defendant’s behalf. The letter and telegrams of defendant all indicate her intention that her sister was to represent her upon any actual sale made. (Stone v. U. S. Title Guaranty & Indemnity Co., 159 App. Div. 679; affd., 217 N. Y. 656; Hottenroth v. Hastorf, 191 App. Div. 897; Coleman v. Garrigues, 18 Barb. 60; Weatherhead v. Ettinger, 78 Ohio St. 104, 17 L. R. A. [N. S.] 210.) We are also of opinion that the alleged contract is unilateral, and cannot be enforced in equity. (Levin v. Dietz, 194 N. Y. 376; Wadick v. Mace, 191 id. 1.) Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ.